Exhibit 10.02

Memorandum of Understanding

Regarding Office Lease Agreement

Between

Valero Corporate Services Company, as Landlord, and

Valero Logistics Operations, L.P., as Tenant

This Memorandum of Understanding, by and between Valero Corporate Services
Company, a Delaware corporation, and Valero Logistics Operations, L.P., a
Delaware limited partnership, will serve to document the agreement of such
parties on the principal terms of an Office Lease Agreement (the “Lease
Agreement”) to be executed by the parties. The parties agree to more fully
memorialize these agreements in the Lease Agreement no later than March 31,
2006, or such other date as may be mutually agreed to by the parties. Until such
Lease Agreement is executed and delivered on behalf of the parties, the terms of
this Memorandum of Understanding shall be binding on the parties.

Principal Terms of Lease Agreement:

 

Landlord:

Valero Corporate Services Company

 

Tenant:

Valero Logistics Operations, L.P.

Leased Premises: All of a floor (approximately 63,803 square feet, floor
to-be-determined) of the to-be-constructed office building (the “Building”)
totaling approximately 259,455 square feet at Valero corporate headquarters (the
“Project”), in San Antonio, Bexar County, Texas, located on that certain parcel
of land (the “Land”) replatted as Lot 6, Block 2, NCB 14746, recorded in Book
9568, Page 191, Plat Records of Bexar County, Texas.

 

Effective Date:

January 1, 2006

 

Initial Term:

25 years from Rent Commencement Date (defined below)

 

Renewal Option(s):

One (1) option, for a period of 10 years

Rent Commencement Date: The earlier of (i) the Substantial Completion Date
(defined below) or (ii) the date of Tenant’s beneficial occupancy of the Leased
Premises for the conduct of its business therein. For purposes hereof, the
“Substantial Completion Date” means the date on which the initial leasehold
improvements to the Leased Premises are completed in all material respects in
substantial compliance with the final plans and permits and the Leased Premises
are ready for occupancy.

 

Use:

General office use, and related administrative and ancillary purposes

 

Base Rent:

Initial Term:

 

1



--------------------------------------------------------------------------------

For first 5 years: $1,598,000 per year;

For the next 5 years, Base Rent shall be adjusted based on changes in the CPI
Index;

Thereafter, at the beginning of each 5 year period for the remainder of the
Initial Term, Base Rent shall be adjusted to reflect the actual market rent for
comparable office space.

The Base Rent includes Tenant’s proportionate share (based on a fraction, the
numerator of which is the rentable square footage of the Leased Premises, and
the denominator of which is the rentable square footage of the Building and the
other buildings at the Project) of (i) Landlord’s operating expenses, such as
HVAC, janitorial services, and the other Landlord Services (defined below),
(ii) the real property ad valorem taxes assessed or imposed on the Project, and
(iii) Landlord’s insurance costs relating to the Project.

Renewal Period:

At the beginning of the renewal period (if applicable), and again after the
expiration of the first 5 years of the renewal period, the Base Rent shall be
adjusted to reflect the actual market rent for comparable office space.

Change of Control Provision: In the event of a change of control (“Change of
Control”) of Valero L.P. or Valero GP Holdings, LLC, Landlord may, in its sole
discretion, declare default by Tenant under the lease, for which Landlord will
have all remedies available to it under the lease, including the right to evict
Tenant with 6 months prior notice (such 6 month notice period shall only apply
if the Change of Control is the sole Tenant default).

Remedies upon Tenant Default: Lease shall contain standard Landlord remedies
upon Tenant default, including (without limitation) acceleration of rent.

Relocation of Landlord’s Headquarters: If Landlord’s corporate headquarters are
relocated to any other location, Landlord may terminate the Lease on 12 months
prior written notice.

Initial Tenant Improvements/Alteration Rights: Landlord shall be responsible, at
its sole cost and expense, for initial tenant improvements/finish-out of Leased
Premises, based on plans approved by Landlord and Tenant; after the Commencement
Date, Tenant may make non-structural changes to the Leased Premises without
Landlord’s consent (structural changes shall require Landlord’s prior written
consent, in its sole discretion).

Furnishings & Moving Expenses: Landlord shall provide Tenant with all
furnishings being used by Tenant in Landlord’s other buildings as of the Rent
Commencement Date.

 

2



--------------------------------------------------------------------------------

All furnishings required by Tenant after the Rent Commencement Date shall be at
Tenant’s sole cost and expense. Landlord shall move Tenant into the Leased
Premises at its sole cost and expense.

No Representations or Warranties: The Leased Premises shall be leased on an “AS
IS”, “WITH ALL FAULTS” basis, with no express or implied representations or
warranties provided by Landlord; provided that, to the extent that any express
warranties from third-party contractors relating to the initial tenant
improvements to the Leased Premises are partially assignable to Tenant, Landlord
shall partially assign such warranties to Tenant.

Landlord Services/Maintenance Responsibilities; Tenant Maintenance
Responsibilities: Landlord shall be responsible for providing (i) maintenance
and repair of the roof, exterior walls, foundations and other structural
elements of the Building; (ii) the following with respect to the Leased
Premises: janitorial services, elevator service, electrical services, HVAC,
replacement of lamps and ballasts in ceiling, water and sewer service for the
restrooms, and routine plumbing repairs; (iii) grounds and landscaping
maintenance; and (iv) parking lot maintenance (collectively, “Landlord
Services”). Tenant shall be responsible for providing all other maintenance and
repairs to the Leased Premises.

License to Use Certain Amenities: As long as Landlord is providing the Campus
Amenities (defined below) to its employees at the Project, then Tenant’s
employees at the Leased Premises shall have a license to use the Campus
Amenities, within the areas at the Project or on Landlord’s adjacent campus
designated by Landlord in its sole discretion, at no additional cost to Tenant
other than any costs charged to Landlord’s employees therefor. Notwithstanding
the foregoing, Landlord may terminate the license (or any portion thereof, in
Landlord’s sole discretion) described in this paragraph at any time upon thirty
(30) days written notice to Tenant after a Change of Control. For purposes
hereof, the term “Campus Amenities” means the following: cafeteria services
provided by Aramark Food Services, Inc. (or other entity designated by Landlord
in its sole discretion); fitness center, walking/jogging trails, and basketball
and tennis courts owned by Landlord at the Project; fitness services provided by
MediFit Corporate Services, Inc. (or other entity designated by Landlord in its
sole discretion); massage therapy provided by any person or entity designated by
Landlord in its sole discretion; and any other similar kinds of services that
may be provided by Landlord at the Project to Landlord’s employees at the
Project in the future, as may be designated by Landlord in its sole discretion.

Tenant’s Right to Assign or Sublease: Tenant may not assign any of its interest
in the lease or sublet all or any portion of the Leased Premises without
Landlord’s prior written consent, in Landlord’s sole discretion.

Security: Subject to the provisions below, Landlord shall provide security
services for the Project, including the parking garage and the Leased Premises.

 

3



--------------------------------------------------------------------------------

Indemnity: The lease will contain typical indemnities (contained in standard
office leases) from Tenant in favor of Landlord; provided that Tenant shall
release, indemnify and hold harmless Landlord from and against any and all
claims of Tenant’s employees arising from the security, health, and/or fitness
services (each of which is described above) at the Project or the exercise of
any of the rights under the license described above by Tenant’s employees,
including, without limitation, any such claim caused by or resulting from
Landlord’s negligence. The lease will include the necessary provisions to comply
with the express negligence standards of the laws of the State of Texas.

Insurance: The lease will describe the insurance coverage (as typically required
by Landlord) that Tenant shall provide at its sole cost and expense, with
Landlord named as an additional insured.

Taxes: Tenant shall be responsible for payment of all taxes and assessments
levied or assessed upon Tenant’s fixtures, furniture and personal property
located in or about the Leased Premises.

Parking: Tenant shall be entitled to a pro-rata share of the parking spaces
located in the parking garage to be constructed adjacent to the Building,
including a pro-rata share of the reserved spaces, based on its proportionate
share (made up of a fraction, the numerator of which is the rentable square
footage of the Leased Premises in the Building, and the denominator of which is
the rentable square footage in the Building), all at no additional cost.

Brokerage Commissions: None. The lease shall contain a mutual indemnity for any
claim for brokerage commissions in connection with the lease arising by, through
or under the indemnifying party.

The parties agree that this Memorandum of Understanding shall be binding upon
their respective successors and assigns, and that either party may assign its
rights and obligations hereunder to one or more affiliates without the other
party’s prior written consent. This Memorandum of Understanding may be amended
only by an instrument in writing signed by both parties. This Memorandum of
Understanding shall be superseded by the Lease Agreement upon the complete
execution of the Lease Agreement. THIS MEMORANDUM OF UNDERSTANDING SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
THIS MEMORANDUM OF UNDERSTANDING WAS PREPARED BY BOTH PARTIES HERETO AND NOT BY
ONE PARTY TO THE EXCLUSION OF THE OTHER PARTY.

[signatures contained on next page]

 

4



--------------------------------------------------------------------------------

The parties, by the signature of the duly authorized officers below, agree to
terms set forth above, effective as of January 1, 2006.

 

“Landlord”

VALERO CORPORATE SERVICES COMPANY

By:   /s/ Mike Ciskowski  

Mike Ciskowski, Executive Vice President

“Tenant”

VALERO LOGISTICS OPERATIONS, L.P.

By:   Valero GP, Inc., its General Partner  

By:

 

/s/ Curtis V. Anastasio

   

CurtisV. Anastasio, President

 

5